Title: To Benjamin Franklin from ——— Pigou, 23 January 1778: résumé
From: Pigou, ——
To: Franklin, Benjamin


<Paris, January 23, 1778, in French: I should like an interview with you, but please say nothing about it. Some two months ago in Rouen an idea came to me of a new way to use the powder in firing a cannon. I experimented with it in the presence of witnesses, which I regret because the whole town learned what was going on; such publicity is disturbing, and I should like to remedy it. At least twelve shots a minute can be fired from the largest gun, and the impact of the balls is perhaps doubled. When two nations are at war, whichever uses such artillery will soon destroy the other. I will tell you the rest on two conditions, to which I am sure you will agree. Set a time when you can come to see me if possible, because I have been ill for six weeks and am still so weak that I can scarcely write this; I have seen no one, but your name will get you admitted. Or if necessary I will make the effort of coming to you.>